Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June 2022 was filed after the mailing date of the Notice of Allowance on 4 April 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 11-15, and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 6, 7, 9, 13, and 14 of co-pending Application No. 16/917,053 (hereinafter Shi).  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:

Regarding claim 1,
Claim 1 of Instant Application
Claims 1, 6, and 7 of Shi
obtaining, by the data bus controller, a service information of a service in the MEC system, wherein the service information of the service comprises information indicative of:
a service type, wherein the service type is a file service type, and a service identity;
generating, by the data bus controller applying the service type and the service identity of the service to a preset routing rule generation protocol, a routing rule for the service, wherein the routing rule indicates paths through which data packets of the service can pass, and wherein the routing rule for the service comprises:
at least a first filter; and
a path identifier list including at least a first path identifier of a first path,
wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path; and
sending, by the data bus controller, the routing rule to the data bus;
wherein the method further comprises for a data packet of the service received by the data bus:
determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing rule;
adding, by the classifier, the first path identifier to the data packet; and
forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet to the service.
(claim 1) obtaining, by a data bus controller, service information of a service, wherein the service information of the service comprises information indicative of: 

a service type, wherein the service type is a files service type, and a service identity;
generating, by the data bus controller applying the service type and the service identity of the service to a preset routing rule generation protocol, a routing rule for the service according to the service information of the at least one service, wherein the routing rule is used to indicate at least one path through which a data packet can pass; and
sending, by the data bus controller, the routing rule to a data bus, wherein the routing rule is used for the data bus forwarding a received data packet of the service to an application corresponding to the received data packet.
(claim 6)
wherein the routing rule comprises a path identifier list and path information about at least one path, the path identifier list comprises a correspondence between at least one filter and a path identifier, and the path information comprises a path identifier and a service identity of at least one service corresponding to the path identifier.
(claim 7)
wherein the method further comprises:
receiving, by the classifier, a data packet;
determining, by the classifier, a first path identifier of the data packet according to the path identifier list;
adding, by the classifier, the first path identifier to the data packet, and sending the data packet to which the first path identifier is added to the service forwarder;
forwarding, by the service forwarder, the data packet to an application corresponding to the data packet according to the path identifier list, the path information about the at least one path, and the first path identifier.


Shi discloses all the subject matter of the claimed invention with the exception of MEC system. Yuzawa from the same or similar fields of endeavor discloses MEC system (¶ [0025]: An application platform service is an aggregate of common services that are characteristic of MEC … In a case where a request for generation or operation of each application on the MEC server is received, a service registry authenticates whether or not the application is legitimate, registers the application, and responds to an inquiry from other entities; ¶ [0161]: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC virtualization Manager manages services and sends the service information to CPU for further processing. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Zhou by receiving, by processor, service information from service registry for further processing in MEC server of Yuzawa. The motivation would have been to appropriately deal with an IP address in MEC (Yuzawa ¶ [0011]).

Claim 11 of instant application are rejected on the ground of nonstatutory double patenting over claims 9, 13, and 14 of Shi based on the similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (WO 2015/100530 being published on 7/9/2015; US 2016/0323193 is cited for English translation) in view of Yuzawa (US 2018/0295098) and Balasubramanian et al. (US 2014/0119374).

Regarding claim 1, Zhou discloses 
A routing rule implementation method, applied to a mobile edge computing (MEC) system, wherein the ... system comprises a data bus controller and a data bus, wherein the data bus comprises a classifier and a service forwarder (Fig. 19; ¶ [0017]: where the traffic classifier is configured to parse a received data packet to obtain a service type of the data packet; obtain a service data routing label according to a correspondence between the service type and the service data routing label, where the service data routing label is used to identify a routing path, and the routing path is used to describe a network path for routing the data packet to a service enabler), and the method comprises:
obtaining, by the data bus controller, a service information of a service in the ... system, wherein the service information of the service comprises information indicative of (¶ [0067]: Parse a received data packet to obtain a service type of the data packet): 
a service type, wherein the service type is a files service type (¶ [0068]: the service type of the data packet may be ... File Transfer Protocol (FTP) downloading), and 
a service identity (¶ [0069]: Obtain a service data routing label according to a correspondence between the service type and the service data routing label);
generating, by the data bus controller applying the service type and the service identity of the service (¶ [0069]: Obtain a service data routing label according to a correspondence between the service type and the service data routing label, where the service data routing label is used to identify a routing path, and the routing path is used to describe a network path for routing the data packet to a service enabler) to a preset routing rule generation protocol, a routing rule for the service (¶ [0149]]: The service routing rule determining apparatus 60 generates a forwarding rule according to the routing path and establishes a correspondence between the forwarding rule and a service data routing label) according to the service information of the at least one service, wherein the routing rule is used to indicate at least one path through which a data packet can pass (¶ [0069]: Obtain a service data routing label according to a correspondence between the service type and the service data routing label, where the service data routing label is used to identify a routing path, and the routing path is used to describe a network path for routing the data packet to a service enabler); and
sending, by the data bus controller, the routing rule to a data bus (¶ [0250]: In specific application, all components of the service routing rule determining apparatus 60 are coupled together by using a bus system 650, where the bus system 650 may include a power bus, a control bus, a status signal bus, and the like in addition to a data bus. However, for clear description, various types of buses in the figure are marked as the bus system 650), 
wherein the routing rule is used for the data bus (¶ [02[0050]]: In specific application, all components of the service routing rule determining apparatus 60 are coupled together by using a bus system 650, where the bus system 650 may include a power bus, a control bus, a status signal bus, and the like in addition to a data bus. However, for clear description, various types of buses in the figure are marked as the bus system 650) forwarding a received data packet of the service to an application corresponding to the received data packet (¶ [0070]: a data packet needs to be routed to three service enablers SE1, SE2, and SE3 successively).
Zhou discloses all the subject matter of the claimed invention with the exception of mobile edge computing (MEC) system. Yuzawa from the same or similar fields of endeavor discloses mobile edge computing (MEC) system (¶ [0025]: An application platform service is an aggregate of common services that are characteristic of MEC … In a case where a request for generation or operation of each application on the MEC server is received, a service registry authenticates whether or not the application is legitimate, registers the application, and responds to an inquiry from other entities; ¶ [0161]: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC virtualization Manager manages services and sends the service information to CPU for further processing. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Zhou by receiving, by processor, service information from service registry for further processing in MEC server of Yuzawa. The motivation would have been to appropriately deal with an IP address in MEC (Yuzawa ¶ [0011]).
Zhou in view of Yuzawa discloses all the subject matter of the claimed invention with the exception of wherein the routing rule for the service comprises: at least a first filter; and a path identifier list including at least a first path identifier of a first path, wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path; wherein the method further comprises for a data packet of the service received by the data bus: determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing rule; adding, by the classifier, the first path identifier to the data packet; and forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet to the service. Balasubramanian from the same or similar fields of endeavor discloses wherein the routing rule for the service comprises: at least a first filter; and a path identifier list including at least a first path identifier of a first path, wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path (¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet; ¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink); wherein the method further comprises for a data packet of the service received by the data bus: determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing rule; adding, by the classifier, the first path identifier to the data packet (Fig. 4, ¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet); and forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet to the service (¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink; ¶ 101: In addition, such electronic devices typically include a set of one or more processors coupled to one or more other components). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Zhou in view of Yuzawa by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list including at least a first path identifier of a first path) to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian. The motivation would have been to facilitate determination of an appropriate downlink service path for the corresponding downlink packet (Balasubramanian ¶ [0031]).
Regarding claim 11 referring to claim 1, Zhou discloses a routing rule obtaining system, comprising: a data bus controller; and a data bus comprising a classifier and a service forwarder  (Fig. 19; ¶ [0017]: where the traffic classifier is configured to parse a received data packet to obtain a service type of the data packet; obtain a service data routing label according to a correspondence between the service type and the service data routing label, where the service data routing label is used to identify a routing path, and the routing path is used to describe a network path for routing the data packet to a service enabler).
Regarding claim 18 referring to claim 1, Zhou discloses a non-transitory computer-readable medium storing computer instructions that when executed by one or more processors, cause the one or more processors to perform the step of: ... (¶ [0251]).

Regarding claims 2 and 12, Zhou discloses 
wherein generating the routing rule is carried out a preset routing rule generation protocol (¶ [0149]]: The service routing rule determining apparatus 60 generates a forwarding rule according to the routing path and establishes a correspondence between the forwarding rule and a service data routing label) and the service type (¶ [0068]: the service type of the data packet may be ... File Transfer Protocol (FTP) downloading) and the service identity of service (¶ [0069]: Obtain a service data routing label according to a correspondence between the service type and the service data routing label).

Regarding claims 3 and 19, Zhou discloses 
wherein the obtaining comprises: receiving, by the data bus controller, the service information from each service in the ... system (¶ [0067]: Parse a received data packet to obtain a service type of the data packet; ¶ [0068]: the service type of the data packet may be ... File Transfer Protocol (FTP) downloading; ¶ [0069]: Obtain a service data routing label according to a correspondence between the service type and the service data routing label).
Zhou discloses all the subject matter of the claimed invention with the exception of the MEC system. Yuzawa from the same or similar fields of endeavor discloses the MEC system (¶ [0025]: An application platform service is an aggregate of common services that are characteristic of MEC … In a case where a request for generation or operation of each application on the MEC server is received, a service registry authenticates whether or not the application is legitimate, registers the application, and responds to an inquiry from other entities; ¶ [0161]: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC virtualization Manager manages services and sends the service information to CPU for further processing. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Zhou by receiving, by processor, service information from service registry for further processing in MEC server of Yuzawa. The motivation would have been to appropriately deal with an IP address in MEC (Yuzawa ¶ [0011]).

Regarding claim 13, Zhou discloses all the subject matter of the claimed invention with the exception of wherein the system further comprises a plurality of services  and a service registry apparatus; each service in the MEC system sends service information of the service to the service registry apparatus; the service registry apparatus receives the service information from the plurality of services; the service registry apparatus sends the service information of the a plurality of services to the data bus controller; and the data bus controller receives the service information of the plurality of services from the service registry apparatus. Yuzawa from the same or similar fields of endeavor discloses wherein the system further comprises a plurality of services  and a service registry apparatus; each service in the MEC system sends service information of the service to the service registry apparatus; the service registry apparatus receives the service information from the plurality of services; the service registry apparatus sends the service information of the a plurality of services to the data bus controller; and the data bus controller receives the service information of the plurality of services from the service registry apparatus (¶ [0054]: An application platform service is an aggregate of common services that are characteristic of MEC … In a case where a request for generation or operation of each application on the MEC server is received, a service registry authenticates whether or not the application is legitimate, registers the application, and responds to an inquiry from other entities; ¶ [0161]: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC virtualization Manager manages services and sends the service information to CPU for further processing. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Zhou by receiving, by processor, service information from service registry for further processing in MEC server of Yuzawa. The motivation would have been to appropriately deal with an IP address in MEC (Yuzawa par. 11).

Regarding claim 14, Zhou discloses 
wherein the system comprises a plurality of services; wherein each one of the plurality of services sends service information, including the service identity and the service type of the service, to the data bus controller, to the data bus controller; and wherein the data bus controller receives the service information reported by each service (¶ [0067]: Parse a received data packet to obtain a service type of the data packet; ¶ [0068]: the service type of the data packet may be a video service, File Transfer Protocol (FTP) downloading, web page browsing, a peer-to-peer (P2P) application, and the like; ¶ [0069]: Obtain a service data routing label according to a correspondence between the service type and the service data routing label).

Regarding claim 15, Zhou discloses all the subject matter of the claimed invention with the exception of wherein the system further comprises a service manager; the service manager obtains the service information of each one of a plurality of services in the MEC system, and sends the service information of the each one of the plurality of services to the data bus controller; and the data bus controller receives the service information of the plurality of services from the service manager. Yuzawa from the same or similar fields of endeavor discloses wherein the system further comprises a service manager (Fig. 2 MEC Virtualization Manager); the service manager obtains the service information of each one of a plurality of services in the MEC system (par. 54: An application platform service is an aggregate of common services that are characteristic of MEC), and sends the service information of the each one of a plurality of services the data bus controller; and the data bus controller receives the service information of the plurality of services from the service manager (par. 52: A hosting infrastructure thereon is made up of hardware resources, such as server equipment and a virtualization layer formed by software that virtualizes those hardware resources, and can provide a general virtual server technology; par. 54: A virtualization manager performs management such as generation and deletion of a virtual machine (VM) serving as an environment in which each highest application (MEC App) operates. Each application may be executed by different companies, and therefore the virtualization manager is required to consider security, division of a resource to be assigned, and the like, but it is possible to apply a general cloud infrastructure technology; par. 161: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC virtualization Manager manages services and sends the service information to CPU for further processing. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Zhou by receiving, by processor, service information from service registry for further processing in MEC server of Yuzawa. The motivation would have been to appropriately deal with an IP address in MEC (Yuzawa par. 11).

Regarding claims 20 and 21, Zhou discloses all the subject matter of the claimed invention with the exception of further comprising sending the data packet, to which the first path identifier has been added, to the service forwarder. Balasubramanian from the same or similar fields of endeavor discloses further comprising sending the data packet, to which the first path identifier has been added, to the service forwarder (par. 49: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet; par. 50: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Zhou in view of Yuzawa by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list including at least a first path identifier of a first path) to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian. The motivation would have been to facilitate determination of an appropriate downlink service path for the corresponding downlink packet (Balasubramanian ¶ [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466